Morrison, C. J., concurring
-In his charge to the jury the court said: “ I charge you that it will be your duty to allow him (the plaintiff) all that he paid out and expended in the defense of the former suit, both counsel fees and all other expenses paid out by him ; and in addition thereto you may award such damages, in all not exceeding five thousand six hundred dollars, by way of exemplary or punitive damages.”
I think the foregoing instruction erroneous. The jury was told that they should allow the plaintiff all that he paid out and expended in the defense of the former suit. The allowance in this respect should have been confined to such an amount as was reasonably laid out and expended.
Without expressing any opinion on other points decided in the main opinion, I concur in the reversal of the judgment on the ground above stated, and I think the action maintainable.